Citation Nr: 1825042	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  12-35 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral foot disorder, to include pes planus (flat feet) and bilateral plantar fasciitis.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a back disability.

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.  These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2017 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2010, the Veteran filed his claim seeking entitlement to service connection for flat feet.  During the course of the appeal, he has been diagnosed as having bilateral pes planus and bilateral plantar fasciitis.  Therefore, the Board has expanded the claim to include all disabilities of the feet, as indicated above.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009). 

In its November 2016 decision, the Board remanded the issue of entitlement to service connection for a bilateral eye disorder.  In a January 2018 rating decision, the RO granted entitlement to service connection for a bilateral eye disorder and assigned a 20 percent disability rating, effective June 14, 2010.  This constitutes a full grant of the issue on appeal, and the Veteran has not indicated any disagreement with the initial rating assigned.  Accordingly, the issue is no longer on appeal before the Board and will not be discussed herein. 

In its February 2017 rating decision, the RO denied the Veteran's claims seeking entitlement to service connection for tinnitus, headaches, a left knee disability, a right knee disability, and a low back disability.  The RO also denied the Veteran's request to reopen the claim of entitlement to service connection for sleep apnea.  In August 2017, the Veteran filed a notice of disagreement (NOD) contesting that decision.  It does not appear that the RO has taken any further action regarding those claims, acknowledged the Veteran's NOD, or issued a supplemental statement of the case (SOC).  The failure to issue a SOC in such a circumstance renders these claims procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2017); Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, these issues have been added to the appeal pursuant to Manlincon and are remanded for the issuance of a SOC.

Additionally, the issue of entitlement to service connection for bilateral foot disorder, to include pes planus (flat feet) and bilateral plantar fasciitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The Veteran's current hypertension is not related to his military service.


CONCLUSION OF LAW

Hypertension was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran is seeking entitlement to service connection for hypertension which he attributes to his military service.
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The first element has been met as the evidence of record establishes a current diagnosis of hypertension.

Certain chronic diseases, including hypertension, are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); see 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014). 

First, the Veteran's service treatment records show no treatment for or symptoms of hypertension in service or at his separation examination in July 1976, or within the presumptive one-year period after separation.  Similarly, post-service medical records associated with the claims file show no diagnosis of hypertension within the first year following the Veteran's separation from active duty in September 1976. There are also no records of any blood pressure readings presented during this one year period post-service that are indicative of hypertension.

The Veteran's earliest mention of a hypertension diagnosis was approximately 42 years following service.  During the gap between the Veteran's separation and his diagnosis, there is no evidence that the Veteran sought treatment for hypertension. Therefore, based on the clinical evidence of record, and the absence of credible persuasive lay evidence of symptoms in service and ever since service, service connection cannot be established through continuity of symptomatology. 

Finally, there is no medical nexus between the Veteran's active duty and current symptoms.  As mentioned above, the Veteran was not treated for hypertension during or within a year after service.  Moreover, the October 2017 VA examiner opined that the Veteran's hypertension was "less likely than not" incurred in or caused by his military service.  Specifically, the examiner noted that the Veteran's medical records were silent for high blood pressure complaints or treatment during or shortly after separation from military service.  There is no other medical evidence of record that contradicts that of the October 2017 medical opinion.

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran is a lay person and is not shown to be competent to establish that his hypertension had its onset during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In that regard, his allegations are non-specific and he has not provided any additional information to support his assertion that his current hypertension began during or is otherwise related to his military service.  The Veteran should understand that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based on a comprehensive review of the record, the Board finds that service connection for hypertension is not warranted.  While the Veteran contends that his hypertension was attributable to service, the Board points out that the more probative opinion concludes that the current hypertension was not caused by, was not the result of, and was not manifested during service.  Here, the record indicates that at the earliest, the Veteran's hypertension had an onset date in 2012, nearly 42 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)( the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection). 

In this case, after reviewing all evidence currently of record, the Board determines that service connection for hypertension is not warranted because the evidence does not show that the Veteran's hypertension is related to or had its onset during his service or within a year after separation.  Additionally, the probative evidence of record comes from the October 2017 examination report and accompanying medical opinion and indicates that there is no nexus between the Veteran's current hypertension and his military service.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for hypertension is denied.


REMAND

Manlincon Remand

The Veteran is seeking entitlement to service connection for tinnitus, headaches, a left knee disability, a right knee disability, and a low back disability.  He is also seeking to reopen a claim of entitlement to service connection for sleep apnea.  The RO denied service connection for these claims in a February 2017 rating decision.  In August 2017, the Veteran filed a notice of disagreement (NOD) contesting that decision.  As it does not appear that the RO has taken any further action regarding those claims or acknowledged the Veteran's NOD, these claims must be remanded for issuance of a statement of the case (SOC).  See 38 C.F.R. §§ 19.9, 20.200, 20.201; Manlincon v. West, 12 Vet. App. 238 (1999).
Bilateral Foot Disorder

The Veteran is seeking entitlement to service connection for bilateral foot disorder, to include pes planus (flat feet) and bilateral plantar fasciitis.

During his October 2017 VA foot examination, the Veteran was diagnosed as having bilateral pes planus and bilateral plantar fasciitis.  In the accompanying medical opinion, the VA examiner opined that the Veteran's "claimed condition was less likely than not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  In support, the examiner indicated that while the Veteran currently had a bilateral foot disability, his medical records were silent for any complaints or treatment during and after military service.  

The Board finds that this medical opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Accordingly, the Veteran must be afforded an appropriate VA foot examination to assess the nature and etiology of the Veteran's current bilateral foot disorder, including pes planus (flat feet) and bilateral plantar fasciitis.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should issue a statement of the case (SOC) addressing the issues of entitlement to service connection for tinnitus, headaches, a left knee disability, a right knee disability, and a low back disability.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to address the nature and etiology of the Veteran's bilateral foot disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner. 

After reviewing the evidence of record, including the Veteran's statements, the examiner must provide a medical opinion addressing the following:

For all foot disorders diagnosed on examination, indicate whether there is a 50 percent or better probability that the foot disorder began during active service or is otherwise etiologically related to any incident of service.

To ensure that the examiner provides an adequate medical opinion, the examiner should consider and address the following deficiencies in the October 2017 VA examination report and accompanying medical opinion:

In the October 2017 VA medical opinion, it is unclear whether the examiner was referring only to the Veteran's claimed bilateral pes planus or whether this opinion also applied to the diagnosed bilateral plantar fasciitis.  The VA examiner should clearly address the etiology of both the Veteran's bilateral pes planus and bilateral plantar fasciitis.

During the October 2017 examination, the Veteran specifically provided a medical history that described wearing boots all the time, that he "had to keep moving," that his feet were hurting and swelling over the years and he had to do sick calls for pain medication for both feet.  The Veteran further indicated that he has been managing his foot pain for 40 years.  As a practical matter, the Veteran is competent to attest to factual matters of which he has first-hand knowledge, e.g., observable symptoms or events he experienced during and after service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  His statements suggest that he has experienced a bilateral foot disability since around the time of his military service.  However, the examiner did not address these lay statements in the medical opinion.  The examiner should specifically address the Veteran's lay statements.

The Board observes that the evidence of record includes an October 2017 VA treatment record indicating that the Veteran had "pain in feet per patient HX in military of plantar facia."  Though slightly confusing, this notation suggests a possible history of plantar fasciitis dating back to the Veteran's military service.  The examiner must address whether there is any evidence that the Veteran had plantar fasciitis during his military service. 

The supporting rationale for the opinions must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completing the above action, and any other development indicated by any response received as a consequence of the actions taken in the paragraph above, the AOJ must readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ must provide the Veteran with a Supplemental Statement of the Case and an appropriate opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


